Citation Nr: 1733649	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  15-22 971	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether severance of service connection for cognitive residuals of a traumatic brain injury (TBI) was proper.


WITNESS AT HEARING ON APPEAL

The Veteran


REMAND

The Veteran had active military service from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the VA Regional Office (RO) in San Diego, California.

In May 2017, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to a total rating based on individual employability due to service-connected disability (TDIU) has been raised by the record at the May 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The Board observes that service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d) (2016).  The language of § 3.105(d) is written in the present tense, asking not whether the original decision of service connection was correct at the time it was made, but whether the original decision "is clearly erroneous."  Prinkey v. Shinseki, 735 F.3d 1375, 1377 (Fed. Cir. 2013).

Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).  In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).

The Veteran has indicated that he receives Social Security disability benefits.  See November 2014 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability."  These records have not been obtained and are potentially relevant to this appeal.  Additionally, the evidence shows that the Veteran received VA vocational rehabilitation and education assistance.  These records may also be potentially relevant to this appeal.  Considering Stallworth, although the Social Security Administration (SSA) and VA vocational rehabilitation records were not of record at the time of the original decision, as they may be relevant, the Board concludes that additional development is warranted and remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's receipt of benefits, to include the medical records used in support of his claim.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Loma Linda Healthcare System and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain the Veteran's vocational rehabilitation file, if available, and associate it with the claims file.  If the file is unavailable, please document this in the claims file.

4.  Then, after any further development deemed necessary, readjudicate this appeal.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD 	L. Barstow, Counsel

Copy mailed to:  Oliver Jahizi, Attorney at Law

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





